I114th CONGRESS2d SessionH. R. 6060IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Mullin (for himself, Mr. Young of Alaska, and Mr. Cole) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the equitable settlement of certain Indian land disputes regarding land in Illinois, and for other purposes. 
1.Settlement of claims 
(a)FindingsThe Congress finds the following: (1)The Miami Tribe of Oklahoma has challenged title of certain lands within the State of Illinois based upon treaties negotiated with the United States. 
(2)The Miami Tribe of Oklahoma claims to be the rightful owner of approximately 2,648,420 acres of land reserved and guaranteed to it by the Federal Government in the Treaty of August 1, 1805 (7 Stat. 91), known as the Treaty of Grouseland. (3)The land reserved and guaranteed to the Miami Tribe of Oklahoma by the Treaty of Grouseland is located in the State of Illinois and persons and entities other than the Miami Tribe of Oklahoma currently hold title to that land. 
(4)Congress desires to remove any cloud on title resulting from the Miami Tribe of Oklahoma’s claim to the land under the Treaty of Grouseland and to afford the Miami Tribe of Oklahoma the opportunity to resolve its claims arising from the Treaty of Grouseland. (b)Jurisdiction conferred on the United States Court of Federal ClaimsNotwithstanding any other provision of law, exclusive jurisdiction is hereby conferred upon the United States Court of Federal Claims to hear, determine, and render judgment on the Miami Tribe of Oklahoma’s land claim under the Treaty of August 1, 1805 (7 Stat. 91), without regard to legal or equitable defenses based on the passage of time, including the statute of limitations identified in section 2501 of title 28, United States Code, and any delay-based defense, including laches, estoppel or acquiescence, no matter how characterized. The United States shall be the only entity or individual liable regarding such a claim and monetary damages shall be the only available remedy. The jurisdiction hereby conferred on the United States Court of Federal Claims shall expire unless a claim is filed by the Miami Tribe of Oklahoma within 1 year after the date of the enactment of this Act. 
(c)Extinguishment of title and claimsExcept for the claim of the Miami Tribe of Oklahoma against the United States as a defendant in an action before the United States Court of Federal Claims as provided in subsection (b), all other claims of the Miami Tribe of Oklahoma, or any member, descendant, or predecessor in interest to the Miami Tribe to title arising under the Treaty of Grouseland are hereby extinguished. 